DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
 

Response to Amendment /Arguments 
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections and/or FYI to Applicant
Claim 1 is objected to because of the following informalities:  the amended claim 1 in the most recent response does not match the previous claim 1.  That is, in the second to the last line of claim 1, the phrase “to appear” should have been submitted as “to appear”.   However, it is possible this will have no impact on how these amendments are entered (the examiner is respectfully not involved in the actual mechanics of the entry of amendments) so this can also be respectfully treated as simply an FYI.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff (U.S. Patent Application Publication No. 2017/0123492 A1) in view of Hutchinson (U.S. Patent No. 6,152,563).

	Regarding claim 1: 
	Marggraff teaches: a method of activating a virtual user interface (claim 10 and *discussion below re: combination with Hutchinson reference), the method comprising: 
	defining a virtual boundary based on a calibration process that performs a plurality of eye movement measurements, the virtual boundary being proximate to a periphery of the user field of view (The claim feature “virtual threshold based on a calibration process” is broadly claimed, and taught by Marggraff in multiple, alternative ways.  See e.g. paras. 538-583, and Figs.33-34, left and right eye calibrations with a plurality of eye measurement movements to define a virtual boundary periphery to FOV, the virtual boundary can be boundaries to define a foveal gaze area, parafoveal or peripheral region see e.g. para. 259 and “High Resolution Rendering of High-Relevancy Objects” beginning at para.584.  Alternatively, the virtual boundary is also taught by the teachings of defining a user’s optical axis and visual axis (see “Eye Gaze Calibration Incorporating a User’s Visual Axis” beginning at para. 562) to define visual field’s for a user’s eye.  Also, “virtual boundary” or threshold can further alternatively be taught and associated with pre-determined threshold distances of saccadic eye movements aided by calibration of user’s eyes, mapped above. See paras. 118-145); 
	measuring an angle associated with a user eye movement in relation to the virtual threshold (see e.g. claim 10, identifying one or more saccades of the user’s one or both eyes. The identification of saccades corresponds to measuring an angle associated with a user eye movement. For more on this and saccades, see paras. 111-162. For example, longer saccades tend to be more than approximately 5 degrees (see para. 126) than short-distance saccades)  
	associating a user head movement with the measured angle of the user eye movement (see e.g. para. 34, associating head movement with measured angle of user eye movement (i.e. saccadic movement), and paras. 290-306 with Table 1, 407-416, associating head movement with eye, to better supplement user intent);
	determining if the user eye movement crosses the virtual threshold based on the measured angle of the user eye movement and the associated user head movement time (see e.g. above mapping to associating step and para. 34) (*see also discussion below).
	Re:  causing the virtual user interface to appear if the user eye movement crossed the virtual threshold for a period of time, consider the following. 
	The reference of Hutchinson teaches that associating head movement with eye movement is known (see e.g. col. 1).  Marggraff teaches displaying virtual user interfaces for user interaction via eye and/or head tracking (see e.g. claims 173-77 and paras. 9-22. The example here is a virtual keyboard.  For causing the interface to appear if user eye movements cross a threshold, see e.g. C11, which teaches a system that can use dwell time to provide a user with access to mouse clicking actions. In the example of Hutchinson, a red rectangle appears when a user fixates on a screen location for a predetermined amount of time.  See also Hutchinson, beginning at C28, which begins Chapter 4, ERICA  (Eye-gaze Response Interface Computer Aid) HQ menu structure, and the ability to configure the system to set thresholds, min movement distances, gaze options and associating head tracking to allow a small amount of lateral movement with eye tracking.   
	Modifying the applied references, such that the teachings of Hutchinson which cause objects to appear based on user eye movement, to apply to the keyboard itself (i.e. virtual user interface) of Marggraff, which also allows objects to appear based on user eye movement, is all of taught, suggested and would have been obvious and predictable over the prior art. as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	Marggraff further teaches: the method of claim 1 wherein the user eye movement is a saccade (e.g. claim 10 and paras. 111-162).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of same to have obtained the above. The motivation would be to make use of known eye behavior to interpret user behavior. 


	Regarding claim 4:
	Marggraff teaches: the method of claim 1 wherein the plurality of eye movement measurements during the calibration process relates to the user field of view (See e.g. paras. 538-583, and Figs.33-34). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of same to have obtained the above. The motivation would be to establish device settings specific to the user of the device.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1 wherein the user head movement is measured directly by a sensor located on the user head, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches that head motion detectors are known (see para. 34), and HMD’s with wearable trackers or sensors are known (see e.g. para. 3, 344 and 437). Modifying Marggraff, in view of itself, such that a HMD, per Marggraff, includes a sensor that detects user head movement, also by Marggraff, on the HMD itself, per same, is all of taught, suggested, and obvious and predictable to one of ordinary skill.
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of Hutchinson and further in view of Kocharlakota (U.S. Patent Application Publication No. 2018/0350119 A1). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: the method of claim 1 further comprising the step of defining a minimum head movement threshold and 
	causing the virtual user interface appear to the user only if the associated user head movement is below the minimum head movement threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The combination of Marggraff and Hutchinson teach causing a virtual user interface to appear based on, i.e. eye movement and/or a combination of eye and head (see mapping to claim 1). Re: the above defining step and applying this to the causing step, see the reference of Kocharlakota, which teaches that there can be minimum thresholds that would indicate a user is attempting to look away (here, an example is given as 45 degrees; see para. 76). Therefore, so long as the movement is below this threshold of, e.g. 45 degrees (therefore user is not looking away), the virtual interface can appear (see mapping to claim 1). 
	Modifying the applied references, in view of Kocharlakota, which is also relevant to using both head and gaze tracking to facilitate intuitive navigation of a virtual reality environment (see paras. 23-24), such to define a minimum head movement threshold to activate a virtual user, is all of taught, suggested, and obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of Kocharlakota. 

	Regarding claim 8:
	 It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained: a method of dismissing at least one virtual object within a virtual scene, the method comprising: 
	displaying the at least one virtual object within the virtual scene; 
	measuring an angle of a user eye movement in relation to the at least one virtual object; 
	associating a user head movement with the measured angle of the user eye movement; and 
	dismissing the at least one virtual tool if a user glances away from at least one virtual object based on the angle of the user eye movement exceeding a first threshold for a first period of time and the associated user head movement is below a minimum head movement threshold, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the above displaying step, see Marggraff, e.g. claims 173-77 and paras. 9-22. The example here is a virtual keyboard that is being displayed. 
	Re: measuring step, see Marggraff e.g. claim 10, claim 18 and paras. 111-62. 
	Re: associating step, see Marggraff, e.g. para. 34 and 290-306. 
	Re: dismissing step and correspondingly a method of dismissing at least one virtual object within a virtual scene, Marggraff teaches that one action by a user can be looking away (see e.g. para. 397 and 462 and Table 1, as an eye signal).  Thresholds of time and angle movements are also known for analyzing eye movements (see e.g. para. 118).  Kocharlakota teaches head movement thresholds that can indicate a user is looking away or intends to (see e.g. para. 76), and in such an instance, the object can be dismissed (see also mapping to claim 3 above).  Accordingly, establishing a user is looking away per eye movement exceeding thresholds, per Marggraff, and a user head movement is below a min threshold, per Kocharlakota (i.e. such to indicate a user isn’t looking away from the new position), is all of taught and suggested by the prior art. 
	The prior art included each element recited in claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9: see claim 5. 
	These claims are similar and, thus, the same rationale for rejection applies. 


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of:
Hutchinson for claim 6;
Kocharlakota for claim 10,
and, for both claims 6 and 10, further in view of Vidal, M., Nguyen, D. H., & Lyons, K. (2014, September). Looking at or through? using eye tracking to infer attention location for wearable transparent displays. In Proceedings of the 2014 ACM International Symposium on Wearable Computers (pp. 87-90) (“Vidal”). 

	Regarding claim 6: see claim 10.  
	Claim 6 is a subset of claim 10. The same rationale for rejection applies. 


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 8 wherein the user head movement is inferred based on the measured angle and distance of the user eye movement, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches measured angle and distance of user eye movements, as mapped above in claim 8 and claim 1. Re: inferring head movement, the reference of Vidal teaches that there are some instances where the correlation between head and eye motion is known (i.e. see Fig. 1(d), it can be inferred that head motion remains relatively negligible when a user is reading, if the typical eye pattern of several small saccades to the right followed by large saccades to the left are detected).  Modifying the applied references, to include the teachings of Vidal in the methods of Marggraff, i.e. to better understand the behavior and attention of a user, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of 
Hutchinson for claim 7;
Kocharlakota for claim 11,
and, for both claims 7 and 11, and further in view of Publicover (U.S. Patent Application Publication No. 2015/0338915 A1). 

	Regarding claim 7: see claim 11.  
	Claim 7 is a subset of claim 11. The same rationale for rejection applies. 


	Regarding claim 11:
	The applied references to claim 8 does not proactively teach claim 11. Consider the following. 
	In analogous art, Publicover teaches: the method of claim 8 wherein the angle and distance of the user eye movement is measured by at least one sensor on a contact lens (see e.g. paras. 21, 83, 366, sensors in contact lens to track eye position and movement, including angle and distance). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Marggraff in view of Publicover to have obtained the above. The motivation would be to take advantage of known technology to obtain information on a user’s eye, gaze, and/or movement, to effect desired results. 


Claims 12-18 and 20-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marggraff in view of Hutchinson, and further in view of Publicover. 

	Regarding claim 12: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	a method for creating an interactive virtual scene, the method comprising: 
	defining a shape within a virtual scene, the shape having an outline on which a plurality of virtual tools is displayed, the shape outline defining a virtual boundary separating an inner area and an outer area within the virtual scene; 
	tracking user eye movement with at least one sensor on a contact lens, the user eye movement relating to user interactions with the virtual scene; 
	activating a first tool within the plurality of tools in response to the user performing a first activation movement, the first activation movement including a first eye movement associated with a first intent to activate the first tool; 
	displaying a first virtual window within the inner area in response to activating the first tool, the first virtual window providing the user a first information set associated with the first tool; 
	displaying a second virtual window within the inner area in response to a user performing a second activation movement, the second activation movement including a second eye movement associated with a second intent to activate the second virtual window, the second virtual window providing a second information set related to the first information set; and 
	dismissing at least one of the first virtual window and the second virtual window based at least in part on a third eye movement associated with an intent to dismiss at least one of the first virtual window or the second virtual window, the third eye movement comprises a user looking away from the first virtual window or the second virtual window for a predetermined period of time, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Marggraff teaches a method for creating an interactive virtual scene (e.g. claims 10-19).  Re: the defining step, as broadly claimed, this is taught by (alternatively): (1) shapes corresponding target regions of displays, for on-display (inner area) and off-display (outer area) within the virtual scene (see para. 177-80); (2) shapes defined by any one of foveal, parafoveal and peripheral views, shape having an outline as boundaries between these regions corresponding an inner and outer area w/in the virtual scene (see paras. 133-80, 207, 239, 259, 420); (3) shape defining foveal from non-foveal regions (paras. 47-48, 441 and section “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584). 
	As taught by Marggraff, various interactive elements (i.e. virtual tools) can be displayed (see e.g. claims 10-19, paras. 122 (menus), 159 (keyboards with alphanumeric characters), 206, 214, 227, 388-401, 457-522).  Marggraff also teaches the benefits of displaying activation targets toward the periphery (i.e. at an outline) (see Marggraff, paras. 179-81.  
	Modifying Marggraff, per itself, such that the virtual tools are displayed at an outline of regions, as also per Marggraff, is at least one embodiment of Marggraff, and/or a design choice. That is, the instant reference is not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Accordingly, such a modification is taught, suggested and obvious and predictable to one of ordinary skill.  
	Re: tracking step, this is taught by Marggraff in view of Publicover (see mapping to claim 1, for eye tracking and interactions, in combination with above mapping to  Applicant’s claim 11, re: tracking with contact lens as per Publicover). 
	Re: activating step, see mapping to claim 1, i.e. Marggraff claims 10-19, 29-44, 173-77, which teaches interactivity and activating in response to eye movements, such as that with respect to a virtual keyboard as a “first tool”.  See also Marggraff, paras. 9-36, as summary examples. 
	Re: the first and second displaying steps, consider the following. Marggraff teaches, as part of its interactive user interface, the capability of displaying numerous types of graphics (i.e. windows) as mapped above. These can be menus, icons, images, keys, selections, activation targets, objects, and other virtual images, as mapped above. See also Figs. 1A-10B, for example. Each can be activated or interacted with by distinct eye movements, as a user is continually interacting with the interface of Marggraff.  Publicover also teaches this displaying with eye signal interactivity (see e.g. Figs. 5-8 and 18).  Likewise, the reference of Hutchinson teaches, with respect to its ERICA system (*see mapping to claim 1 above), the ability to define thresholds, gaze/head calibration, and actions that will occur as a result of, for example, fixation (i.e. an object will appear) (see e.g. Hutchinson, C11 and beginning at C28, which begins Chapter 4, ERICA  (Eye-gaze Response Interface Computer Aid) HQ menu structure.  Modifying the applied references, such to include the graphics capabilities of Marggraff and Publicover, with the functionality with respect to eye movement that is taught by all 3 references, as mapped above, is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
Re: dismissing step, this is also taught by Marggraff (see e.g. paras. 17, 345-48, 490-74, 536) and Hutchinson, with respect to dwell time features and fixation (see e.g. C11-12).  For example, if a user does not maintain fixation and looks away, then a different action will result. Hutchinson is flexible with respect to its invention (see Ch. 2-4 of ERICA as per Hutchinson), and actions can be assigned with respect to user eye movements in relation to threshold times. This includes the above dismissing step. 
 Alternatively, see Publicover (paras. 219-226).  And the third eye movement comprising a user looking away from the first or second window, see immediate above citation of Marggraff, and Marggraff pars. 182-87, 235, 282, 316 looking away or saccading away can be a third eye movement for predetermined period of time; Publicover, para. 163-66, 402-408). The teaching of saccadic eye movements teaches predetermined period of time to determine when these eye movements have occurred. Per Marggraff, the timing can be one saccade (e.g. para. 182).  Saccadic movements have threshold times (see also Publicover 227-28).  Alternatively, Publicover teaches per para. 163 that thresholds of time are known in relation to eye movement.  It would have been obvious and predictable to use time thresholds for eye movements, such as looking away. 
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention, with added motivation to provide an interactive user experience that is capable of accepting inputs from various modalities, i.e. eye signaling. 


	Regarding claim 13:
	Marggraff and/or Publicover: further teaches: the method of claim 12 wherein the first activation movement further comprises the steps of a user maintaining minimum head movement for a predefined time threshold and the first eye movement extending into the outer area of the virtual scene (Marggraff, paras. 89, 163 and “Multi-Modal Feedback” beginning at para. 236) (see Publicover, e.g. paras. 37, 98, 213-16).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system. 


	Regarding claim 14:
	Publicover teaches: the method of claim 13 wherein the user head movement is measured using at least one of an inertial measurement unit, eye-in-socket sensors (para. 21, 83) and a fourth eye movement that is associated with the user head movement (see above mapping re: claim 13 and multi-modal interaction combining head and eye). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to take advantage of combined and different methods of user’s signaling intent and/or interaction with a system, as well as technology to ascertain such interaction. 


	Regarding claim 15:
	Marggraff and/or Publicover further teach: the method of claim 12 wherein at least one of the first virtual window and the second virtual window is fixed within the virtual scene until dismissed (see above mapping re: claim 12 and the graphics, icons, images (i.e. windows) that are displayed within the virtual scene for interactivity. This is one embodiment of the references, to have these displayed in one spot until user is done interacting and dismissed). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same to have obtained the above. The motivation would be to provide a user friendly interface.  


	Regarding claim 16:
	Marggraff further teaches: the method of claim 12 wherein the shape within the virtual scene correlates to an eye range of motion of the user (see above mapping to claim12, a foveal region as one shape correlates to an eye range of motion (see paras. 47-48; “High Resolution Rendering of High-Relevancy Objects (HROs) beginning at para. 584).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Marggraff have obtained the above. The motivation would be to take advantage of vision science to render images. 


	Regarding claim 17:
	Marggraff further teaches: the method of claim 16 wherein the shape is defined by a calibration process in which the eye range of motion of the user is measured and mapped into the virtual scene (see e.g. Figs. 32-34 and “Eye Gaze Calibration Incorporating Provisions for Eye Dominance” beginning at para. 538). 
	Modifying the applied references, such to include the calibration of Marggraff, to define shapes of regions, as also mapped above in claim 12 and taught by Marggraff, is all of taught, suggested and obvious and predictable over the prior art. This would benefit the system by being able to calibrate to a user’s eye movement patterns, as well as L and R eye dominance and tendencies, as described by Marggraff.  Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein each virtual tool within the plurality of virtual tools is visually coupled by a virtual line on the shape outline (Marggraff, Figs. 12A-14, Publicover, Figs. 6-9).  This is also a design choice for one of ordinary skill, as the instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Modifying the applied references, such to align the tools on a virtual line on the outline of a region (i.e. foveal) is one design embodiment obvious over the teachings of the prior art. Such a modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the first window is displayed at a first location within the virtual scene, the first location being positioned closer to a center point of the shape than the first tool (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


	Regarding claim 21:
	Marggraff and/or Publicover further teaches: the method of claim 20 wherein the second virtual window is displayed at a second location within the virtual scene, the second location being positioned closer to the center point of the shape than the first location (see mapping above re: claims 12 and 18, re: design placement of windows or tools.  The instant references are not limited on how the user interface is designed, and Applicant’s specification does not describe criticality of placement of tools on an outline and in fact describes design flexibility (see published specification, para 62).  Also, Marggraff provides several teachings of placement of targets, and placement of objects toward periphery or center, in one example as user preference (se paras. 41-42)), as well as keeping activation targets at periphery (see paras. 179-81). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility.  


Regarding claim 22:
	Marggraff and/or Publicover further teaches: the method of claim 12 wherein the second virtual window is displayed in response to the second eye movement comprising a user glance at an activation control displayed within the inner area and proximate to the first virtual peek (see e.g. above mapping re: claims 12, 18 and 21. The claimed “activation control” can be a key, icon, interactive menu item as per Marggraff, see mapping to claim 12; or as also per Marggraff, an “activation target” (see Marggraff, claim 31 and paras. 15-36 and “Multiple and/or Movable Activations Targets” beginning at para. 209).  User glances as selection is also taught per Marggraff and Publicover (see e.g. Marggraff, paras. 390-401; and/or Publicover, para. 14). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  



	Regarding claim 23:
	Marggraff and/or Publicover further teaches: the method of claim 22 wherein the user glance is maintained at the activation control beyond a predetermined period of time (see mapping to claim 22.  This is one of many embodiments of user interaction with the systems of Marggraff and/or Publicover. User behavior with an interactive system, taught by the prior art, encompasses this claim). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 24:
	Marggraff and/or Publicover teach: the method of claim 22 wherein a user saccade is predicted to land at the activation control before a saccadic motion is complete (predicated saccades are taught, see Marggraff, paras.145, 492-502, 605-14; Publicover, claim 11, and paras. 42, 111, 128-30, and 496-526. See above mapping to claim 22 re: activation controls). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have interactivity taking advantage of known eye science.  


	Regarding claim 26:
	Marggraff and/or Publicover teach: the method of claim 12 wherein the first virtual window comprises a plurality of activation controls, the plurality of activation controls provides a user an ability to activate a plurality of windows associated with the first virtual window (see Marggraff, above mapping to claim 12.  A plurality of activation controls can be achieved with menus or keyboards.  Publicover, Figs. 7-9). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of same have obtained the above. The motivation would be to have design flexibility and interactivity.  


	Regarding claim 27:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained
: the method of claim 12 further comprising the step of displaying a third window within the inner area in response to a user performing a third activation movement, the third activation movement including an eye movement associated with a third intent to activate the third window, the third window providing a third information set related to the second information set, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping re: claim 12, a third window can be displayed by user selection of a menu, button, key (see also Publicover, Figs. 7-9), which can be done via eye movement, as per both references.  The third window can provide third info related to the second info set, such as a sub-menu (Marggraff, para.522).
	The prior art included each element recited in claim 27, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to user eye tracking.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613